Petition for Writ of Habeas Corpus Denied and Opinion filed April 11,
2003








Petition for Writ of Habeas Corpus Denied and Opinion
filed April 11, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00405-CV
____________
 
IN RE WILLIAM JONES, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF HABEAS CORPUS
 

 
M E M O R A N D U M   O
P I N I O N
On April 11, 2003, relator,
William Jones, filed a petition for writ of habeas corpus.  See Tex.
Gov=t Code Ann. ' 22.221(d) (Vernon Supp. 2003);  Tex. R. App. P. 52.
We deny relator=s petition for writ of habeas corpus.
PER CURIAM
Petition Denied and Opinion filed
April 11, 2003.
Panel consists of Justices
Anderson, Seymore, and Guzman.